Citation Nr: 1512098	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include short-term memory loss.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This matter was remanded by the Board in July 2014 for additional development and now returns for further appellate review.  

In September 2013, the Veteran and his son testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the claims file.  

In a January 2015 statement, the Veteran raised the issues of service connection for hearing loss, posttraumatic stress disorder, and nerve damage due to lead paint exposure.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In this regard, the July 2014 remand directed that the AOJ afford the Veteran a VA examination to address whether he had a current TBI and whether such was related to his military service.  Additionally, the VA examiner was to consider the Veteran's cognitive symptoms and address whether they were related to exposure to chemicals and lead paint while in service.  The Veteran underwent a VA examination in December 2014, at which time the examiner found no residuals of a TBI.  The examiner noted that, while the Veteran has many issues related to his memory and health, none are related to a TBI during his military service.  

While the examiner opined that the Veteran's memory issues were probably related to his alcohol consumption, the examiner did not address whether the Veteran's cognitive impairments are related to exposure to chemicals and/or lead paint in service, as directed in the July 2014 remand.  Thus, the Board finds remand is warranted for an addendum opinion addressing this matter.  See Stegall, supra.  

Furthermore, in the July 2014 remand, the Board directed the AOJ to request information from the Veteran as to any VA or private treatment related to his alleged TBI and its residuals.  In July 2014, a letter was sent to the Veteran requesting this information.  However, the letter was returned and marked undeliverable, indicating that the Veteran had moved.  Subsequent correspondence sent to the Veteran, to include the December 2014 supplemental statement of the case, was sent to a different address and was not returned.  Furthermore, the Veteran submitted correspondence containing his new address.  Despite this apparent change in address, the notice letter sent in July 2014 was not resent to the Veteran.  Thus, it is unclear if he has been given the opportunity to provide information regarding his treatment.  Therefore, on remand, a notice letter with this information should be sent to the Veteran at his current address.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran at his current address requesting that he provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his alleged TBI and residuals since November 2011.  Thereafter, all identified records should be obtained.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  After all outstanding records have been associated with the claims file, return the record to the December 2014 VA examiner for an addendum opinion.  The record and a copy of this Remand must be made available to the examiner, who should note review of such.  If the December 2014 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner must identify the Veteran's cognitive symptoms, to include headaches and memory loss.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's cognitive symptoms are related to his alleged exposure to chemicals and/or lead pain in service.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding onset and continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

